DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 21-29 (directed to Group I of the Election/Restriction mailed on 10 September, 2020) in the reply filed on 10 November, 2020 is acknowledged.
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (directed to Group III of the Election/Restriction mailed on 10 September, 2020, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 November, 2020.
Claims 8-16 were cancelled, and incorporated within newly presented claims 21-29.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 206 and 226 (as shown in figure 2) and 616 (as shown in figure 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character: 510 has been used to designate both an undesignated electrical component in figure 3A and a method step as described in paragraph 45 of the originally filed specification of the present invention and shown in figure 5, 300 has been used to designate both the electrical circuit of figure 3A and the electrical circuit of figure 3B, which is cited to be different embodiments of the control circuit of the AC system (par. 9-10 of the originally filed specification of the present invention), 256 has been used to designate a condenser fan in paragraph 25 of the originally filed specification and a compressor fan in paragraph 29 of the originally filed specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 300’ as .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites, “further comprising a disconnect component disposed at a connection between the auxiliary battery and the main battery, wherein wherein the disconnect component is configured to disconnect the auxiliary AC system from the auxiliary battery in response to determining that a voltage of the auxiliary battery satisfies a first threshold value”, which should be corrected to - - further comprising a disconnect component disposed at a connection between the auxiliary battery and the main battery, wherein .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the voltage control circuit" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “voltage control circuit” is a component of the previously recited, “control circuit”, “control circuitry”, or “output circuitry” previously recited, as none of these circuits are claimed or discussed to be claimed to voltage regulation. Therefore, it is unclear the connection between the “voltage control circuit” with the combination of claim limitations previously presented. For examination purposes, it is being construed that the claim is directed to – [[the]] a voltage control circuit- - .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over KROFCHALK (US 2017/0305234 A1), in view of SELF (US 9,216,628 B2 – published 22 December, 2015).
As to claim 1, KROFCHALK discloses a vehicle (10; par. 12, lines 1-8) comprising:
an engine (14; par. 14, lines 1-7);
a start-stop system (12; par. 131, lines 3-8) configured to start and restart operation of the engine (par. 131, lines 3-8) in response to predetermine triggers (par. 154, line 1 – par. 162, line 5); and
an auxiliary air conditioning (AC) system (16; par. 15, line 1 – par. 16, line 11) including a controller (82; par. 171, lines 9-10) communicably coupled to the start-stop system (see figure 6 with the connection of the controller, 82, to the idle reduction system, 12, and par. 129, lines 1-4, which provides signal communication between the main unit, 60, of the idle reduction system, 12, and the auxiliary air conditioning (AC) system’s controller, 82).
KROFCHALK disclose wherein the control of the auxiliary air conditioning system can be integrated with the control of the engine being started or stopped (par. 165, lines 1-3), for the purpose of reducing idling time of the engine to reduce start and stop of the engine (par. 165, lines 9-11). 
However, KROFCHALK does not explicitly disclose wherein the start-stop system is configured to provide a first indication of the auxiliary AC system indicating ignition of the 
turn off the auxiliary AC system in response to receiving the first indication, and
restart the auxiliary AC system in response to receiving the second indication. 
SELF is within the field of endeavor provided a vehicle (100; col.1, lines 14-16) which comprise an engine (170; col.4, lines 18-21), a start-stop system (130; col.3, lines 60-61), and an auxiliary air conditioning system (IMS system shown in figure 1).  SELF teaches that the auxiliary air conditioning system includes a controller (30 shown in figure 1) that couples to the start-stop system of the vehicle (col.3, lines 59-61; col.4, lines 49-50).  The start-stop system is configured to provide a first indication to the auxiliary AC system indicating ignition of the engine (col.6, lines 36-56 and col.12, lines 42-49, in view of col.4, lines 49-50) and a second indication to the auxiliary AC system after stopping the engine (col.6, lines 36-56 and col.12, lines 42-49, in view of col.4, lines 49-50), wherein the auxiliary AC system is configured to turn off the auxiliary AC system in response to receiving the first indication (step 415; col.14, lines 29-31 and col.6, lines 22-56), while it is configured to restart the auxiliary AC system in response to receiving the second indication (col.14, lines 49-64 and col.6, lines 22-56). Specifically, the control configuration of SELF is intended to be used in vehicles, and specifically vehicles which require operation of the vehicle system when parked (col.1, lines 20-41 – direction of the background of the invention). However, if the vehicle is using the battery power of the vehicle to perform operation, the battery may be drained, such that an engine may not be later started, or idling the engine can increase fuel consumption and emission of pollutants (col.1, lines 20-41). SELF’s teachings provide that the control method utilizes a different power source than the vehicle’s main battery (col.3, lines 38-45), which powers auxiliary systems to be col.1, lines 45 – col.2, line 46), to decrease consumption of the vehicle’s battery, while limiting idling and start/stop function of a vehicles engine to decrease fuel consumption and emission of pollutants (col.1, lines 45-46). While the system of KROFCHALK discloses providing control between the auxiliary system and engine, KROFCHALK does not provide recitations of such a control that would limit the engines usage. In fact, some embodiments of KROFCHALK provide that the engine is to be used, in combination with the auxiliary AC system, when the auxiliary AC system is not sufficient to maintain the interior vehicle temperature (par. 170, line 6-10).  One having ordinary skill within the art, prior to the date the invention was effectively filed, would recognized based on the teachings of SELF that such control in KROFCHALK is inefficient, as battery power would be drained to use the auxiliary AC and fuel would be consumed to run the engine and vehicle’s primary HVAC system. Therefore, it would have been obvious to one having ordinary skill within the art to, prior to the date the invention was effectively filed, to modify KROFCHALK with the teachings of SELF for these purposes. In doing so, the control method of the auxiliary AC system would provide starting and stopping of the auxiliary AC system, in view of indications of the operation of the engine either being started (i.e. an ignition of the engine) or stopped, with the communication between the start-stop system and the controller of the AC system forcing such control.

As to claim 2, KROFCHALK, as modified by SELF, further discloses comprising an ignition switch (30; par. 24, line 2) configured to complete a starter circuit (figure 7, wherein a starter, 76, joins to the ignition switch, 30 to provide start and stop to the engine, as provided for within par. 35, lines 1-7), wherein the starter circuit is communicably coupled to the controller par. 35, lines 1-7, in view of figure 6 with the connection of the controller, 82, to the idle reduction system, 12, and par. 129, lines 1-4, which provides signal communication between the main unit, 60, of the idle reduction system, 12, and the auxiliary air conditioning (AC) system’s controller, 82) such that the controller receives a signal(par. 35, lines 1-7, in view of figure 6 with the connection of the controller, 82, to the idle reduction system, 12, and par. 129, lines 1-4, which provides signal communication between the main unit, 60, of the idle reduction system, 12, and the auxiliary air conditioning (AC) system’s controller, 82). More particularly, the vehicle’s control system (60) is provided an ignition signal from the starter circuit indicating ignition of the engine when the ignition switch is closed (par. 87, line 1 – par. 92, line 8), or when there is no ignition signal present.
It was previously taught by SELF, that the controller of the auxiliary AC system receives indications from the vehicles control system (130) indications of the engine starting or stopping (col.6, lines 36-56 and col.12, lines 42-49, in view of col.4, lines 49-50). Based on this modification, it would be reasonably understood, that with the ignition signal being identified within the vehicles control system, a communication to the controller of the auxiliary AC system’s controller would be provided to provide the turning off of the auxiliary AC system in response to the ignition of the engine ( col.6, lines 36-56 and col.12, lines 42-49, in view of col.4, lines 49-50).  Therefore, it is believed that the previous modification’s made by SELF to KROFCHALK provide the claimed invention for reasons related to making the system and control thereof more efficient, as discussed in the rejection of claim 1 (claim 2 depends from claim 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KROFCHALK (US 2017/0305234 A1), in view of SELF (US 9,216,628 B2 – published 22 December, 2015) and SUGIYAMA (US 2015/0258911 A1).
As to claim 5, KROFCHALK, as modified by SELF, further discloses a main battery (par. 16, lines 4-7) and an auxiliary battery (par. 16, lines 1-11; par. 122, lines 1-3), and alternator (par. 168, lines 12-14), wherein the auxiliary battery is electrically connected to the auxiliary AC system to provide electrical power thereto (par. 168, lines 12-24).
However, KROFCHALK, as presently modified, does not disclose wherein the main battery is connected to the alternator to receive electricity generated via the alternator, or wherein the main battery is electrically connected to the auxiliary battery such that the auxiliary battery receives charge from the main battery.
First, SELF, further teaches wherein a main battery (122) and an auxiliary battery (22/23) are provided. SELF teaches wherein the main battery is connected to an alternator (180) of the vehicle, such that the alternator generates electricity to provide to the main battery (col.4, lines 28-30). As evident, this enables the main battery of the vehicle to be recharged via the operation of the engine. One reason this would be accomplished would be to provide that the vehicle’s battery has enough charge to ensure that the engine could be started (one of the aims of SELF to overcome, as provided for within the background section, col.2, lines 25-29).  As this is evident for the purpose of providing the alternator to charge the vehicle battery, via at least the operation of the engine to cause the alternator to generate electricity, one having ordinary skill within the art would have found it obvious, prior to the date the invention was effectively filed, to modify KROFCHALK, in view of SELF, further with the teachings of SELF to provide the alternator electrically connected to the main battery of the vehicle to provide power to the main battery for 
Secondly, SUGIYAMA is within the field of endeavor of a vehicle (abstract, line 1). SUGIYAMA teaches the use of a main battery (MB) and an auxiliary battery (AB). SUGIYAMA teaches that during parked conditions of vehicles, such as hybrid vehicles, electrical power from the auxiliary battery may be naturally discharged (par. 45, lines 7-10). This causes, the auxiliary battery to be depleted, and therefore, needs to be recharged. SUGIYAMA teaches that one method provides that the main battery charges the auxiliary battery, such that the auxiliary battery maintains a desired amount of electrical power (par. 46, lines 1-11) by requiring the main battery to compensate for the natural discharge of electrical energy (par. 47, lines 1-5). As the power within the auxiliary battery should be maintained at a desired level, due to the need to use the auxiliary AC system to provide necessary air-conditioning when the vehicle’s engine is off. This type of charging, enables that the charge of the auxiliary battery can be maintained, through means of discharging electrical power from the main battery of the vehicle. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KROFCHALK, in view of SELF, with the teachings of SUGIYAMA for the above reasons to cause the auxiliary battery to be coupled with the main battery, such that the auxiliary battery charges the main battery.


Allowable Subject Matter
Claims 3-4, 6-7, 21-27, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 recites, “wherein the controller includes a user-input switch configured to receive user preferences to activate and deactivate the auxiliary AC system, wherein, in response to the auxiliary AC system being off and the ignition signal being low, the controller is configured to turn the auxiliary AC system on in response to receiving a user input to activate the auxiliary AC system”, which the prior art of record when considered as a whole, alone or in combination, neither anticipated nor renders obvious, absent impermissible hindsight reasoning. KROFCHALK teaches wherein user input may be used to activate or deactivate the auxiliary air conditioning system (par. 16, lines 1-6), so as to provide that the auxiliary AC system may be turned on in response to receiving a user input. SELF, further, teaches that the auxiliary AC system is turned on in response to the engine being off, such that the ignition signal would be low (e.g., low signal, “0”, as known within the circuitry arts) (col.14, lines 49-64 and col.6, lines 22-56). However, neither KROFCHALK nor SELF teach that it would be known to enable activation through user input, when the auxiliary AC system is off and the ignition signal is low. As the above mentioned references fail to anticipate or render obvious, absent impermissible hindsight reasoning, the claimed inventions of claims 3-4, claim 4 being dependent upon claim 3, are found to contain allowable subject matter.
Claim 6 recites, “further comprising a disconnect component disposed at a connection between the auxiliary battery and the main battery, wherein the disconnect component is configured to disconnect the auxiliary AC system from the auxiliary battery in response to determining that a voltage of the auxiliary battery satisfies a first threshold value”, which the prior art of record when considered as a whole, alone or in combination, neither anticipated nor renders obvious, absent impermissible hindsight reasoning. SUGIYAMA teaches that there is a disconnect component disposed at a connection between the auxiliary battery and the main battery (par. 62, lines 1-8, wherein the closed structures provide connection at the time of charging the auxiliary battery by the main battery, and would be understood to be opened when no charging to the auxiliary battery is provided). DOUGHERTY (US 5,488,283) and LEE (US 10,160,325 B2) provide similar switches/connections to enable charging between a main battery of a vehicle and an auxiliary battery of a vehicle. However, each of these references fails to provide that the disconnect component is configured to disconnect the auxiliary AC from the auxiliary battery in response to determining that a voltage of the auxiliary battery satisfies a first threshold value. As the above mentioned references fail to anticipate or render obvious, absent impermissible hindsight reasoning, the claimed inventions of claims 6-7, claim 7 being dependent upon claim 6, are found to contain allowable subject matter.
Claim 21 recites, “wherein the controller further comprises: a control circuit, comprising: a first input line coupled to an ignition switch of the vehicle; a second input line coupled to the start-stop system, wherein the start-stop system is configured to assert a control signal to the control circuit via the second input line in response to turning the engine of the vehicle on and remove the control signal in response to turning the engine of the vehicle off, control circuitry coupled to the first and second input lines; and output circuitry coupled to the control circuitry, wherein the output circuitry is configured to assert an activation signal to the auxiliary AC system in response to a command from the control circuitry such that, when the control signal is removed, the activation signal is asserted to restart the auxiliary AC system after the vehicle is turned off via the start-stop system”, which the prior art of record when considered as a whole, alone or in combination, neither anticipated nor renders obvious, absent impermissible hindsight reasoning. KROFCHALK provides the closest circuit, or circuit-like diagram, relating an ignition switch (figure 7). However, the diagram does not provide relation to a control circuit, which has a second input line to the start-stop system, such that the start-stop system provides control as configured within the claims. More so, KROFCHALK does not disclose an output circuitry with the required connection to the control circuit or claimed configured function. As the above mentioned references fail to anticipate or render obvious, absent impermissible hindsight reasoning, the claimed inventions of claims 21-29, claims 22-29 being dependent upon claim 21, are found to contain allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NAMUDURI (US 2014/0306523 A1) teaches an auxiliary AC system to a vehicle, which is controlled based on the engine function, and wherein an auxiliary battery/main battery is switched between to power the auxiliary AC system.
CHU (US 9,233,596 B2) teaches an alternate battery which stores energy generated by an alternated (powered by the engine), and when the engine is off or shut-off the energy is supplied to the alternate AC system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/12/2021